DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 31-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims 31-35 are directed to a product which could be formed using a different process such as one where the granular UV resistant material using a coating agent or while the plastic is softened during the formation of the paver block where the UV material forms an outer coating. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1-20 and 29- 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Pollock discloses a deck plank, which is a cover that is removably secured to a plank member. The cover may have sand deposited on or at least partially embedded in the upper surface of the cover to provide and increased coefficient of friction. As the plastic cover (see col. 5, lines 63-64) exits the extruder in semi-plastic or partially melted state, sand from a hopper embeds the cover (see col. 8, line 40 – col. 9, line 25).
Elsasser et al. (US 6044598) discloses a member used for flooring, decking or seating that has an extruded plastic material for a top portion and ribs and portions that have a non-slip surface (see abstract). 

Thorkelson (US 20070269265) discloses forming pavers of a polymeric material where the paver pieces can include additives such as UV stabilizers (see 0102, 0106). The resin material can be mixed with the stabilizer to prevent decay and visual degradation of the product (see 0106).
 	Bowen et al. (GB 2030891) discloses a method of embedding particles into thermoplastic materials. The process comprises heating particles to a temperature higher than the melting point of the thermoplastic material and bombarding the thermoplastic material with the particles (see abstract). Bowen et al. states the material can be sand or cement powder (see abstract and Example 5).
Pryor et al. (US 5492769) discloses a method for improving scratch or wear resistance of a substrate by embedding and applying hard particles within the surface of the substrate creating a coating on its surface (see Figures1-4). Pryor et al. teaches the surface can be softened prior to application of the particles or after the application of the particles (see col. 4, lines 15-17). The substrate surface is softened using thermal means (see abstract). The substrate can include thermoplastic, thermoset plastics (see abstract) and the hard particles can include a variety of materials (see abstract, col. 6, lines 26-59).  Pryor et al. further teaches the particles can be applied with an additive such as UV stabilizers (see col. 7, lines 66-67). 
	The prior art discloses pavers having UV stabilizers and forming coatings of UV stabilizers on softened resin material but fails to teach or suggest providing a pre-formed paver block, heating he surface and applying a UV resistant material as claimed to embed the UV resistant material to form a coating on the outer surface of the patio paver as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715